Citation Nr: 0901572	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 19, 
2002, for a grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the benefit sought on 
appeal.   
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008 the RO received correspondence from the 
veteran via his representative.  At that time the veteran 
notified the RO of his desire to testify at a Travel Board 
hearing before a Member of the Board at the RO.  Review of 
the claims file shows that the RO has not taken any action to 
respond to the appellant on this matter to schedule the 
requested Travel Board hearing; and the veteran did not later 
withdraw his request for a hearing.  

Under applicable regulation, a hearing on appeal will be 
granted if a claimant, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2008).  
Because failure to afford the appellant the requested hearing 
would constitute a denial of due process and result in any 
Board decision being vacated, 38 C.F.R. 
§ 20.904(a) (2008), this matter must be addressed before the 
Board promulgates a decision.  Travel Board hearings are 
scheduled by the RO.  See 38 C.F.R. 
§§ 20.700, 20.704(a) (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge of 
the Board, at the RO, pursuant to 
38 C.F.R. §§ 20.700, 20.704, 20.705 
(2008).  The RO should notify the 
appellant and his representative of the 
date, time, and place of the hearing.  
After the hearing is conducted, or if the 
appellant withdraws his hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




